Citation Nr: 1819194	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as an undiagnosed illness.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, and from September 1990 to July 1991.  Service personnel records reflect that he served in the Southwest Asia (SWA) area of operations from October 1990 to June 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 1998 (right shoulder and fatigue) and August 2011 (back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing has been associated with the claims file.  

This case was remanded for further development in May 2017.  As will be explained below, the issues of service connection for chronic fatigue syndrome (CFS) and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran manifests an undiagnosed lumbar spine disorder; that degenerative lumbar spine arthritis was compensably disabling within a year of separation from active service, or that there is a nexus between the current diagnosis of degenerative disc disease of the lumbar spine and active service.




CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met; and a lumbar spine disability may not be presumed to have been so incurred in active service.  38 U.S.C. § 1110, 1111, 1112, 1117, 1137, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.317 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. § 3.303(b), 3.309.

Service-connected disability compensation may be paid to (1) a claimant who is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a)-(b).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1037, 1042 (Fed. Cir. 1994).  

As above noted, service records show that the Veteran served in the SWA theater of operations from October 1990 to June 1991.  He thus has the requisite service under 38 C.F.R. § 3.317.  
However, the weight of the evidence is against a finding that the Veteran's complaints of lower back pain are attributable to an undiagnosed illness.  This is so because the weight of the evidence, specifically the 2016 and 2017 VA examination reports, show that the Veteran's complaints of lower back pain have been diagnosed as degenerative disc disease.  Accordingly, there is no basis for his claim that his lumbar spine disorders are due to undiagnosed illness.  As the Veteran's claimed lumbar spine conditions has been diagnosed as known disorders, i.e., degenerative disc disease, as opposed to lumbar spine pain due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 are not applicable.  

Notwithstanding, given the diagnosis of degenerative disc disease of the lumbar spine, the first criteria of Shedden is met.

The Veteran testified that the only time he injured his back was when he was on active duty in 1990-1991.  In addition, he further testified that his job in the military involved, generally, physical labor including the maneuvering of heavy equipment as well as loading and unloading heavy items.  Thus, in essence, the Veteran claims that his lower back disabilities should be attributed to the wear and tear resulting from his overall duties during active service.  See Board Hearing Transcripts, pp. 8, 14-5.

Service treatment records reflect no complaints or diagnoses, abnormalities or other findings concerning the Veteran's back at medical examinations at entrance to and discharge from his first period of active service from 1969 to 1971, or during his second period of active service from 1990 to 1991.  However, the Veteran is competent to state that he injured his lower back during active service.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the second element of Shedden is also met.  

Absent a showing of lower back arthritis within the one-year presumptive period, medical evidence of a nexus, or link, between the Veteran's inservice back injury and his currently diagnosed degenerative disc disease of the lumbar spine is necessary to establish service connection.

The first clinical evidence of degenerative arthritis of the lumbar spine is the 2002 private magnetic resonance imaging (MRI) results which show findings of  minimal posterior broad-based disc bulging at L3-L4, L4-L5, and L5-S1.  This is well-beyond the one-year presumptive periods following the Veteran's discharge from active service in 1971 and 1991.

VA examination conducted in July 2011 reflects that the Veteran then reported he sustained a lifting injury during active service in 1991, after which he was treated with medication and light duty for 6-7 weeks afterward.  He noted that magnetic resonance imaging (MRI) was conducted during active duty.  The pain continued after he was discharged to the present day.  The examiner then diagnosed chronic lumbar strain with mild degenerative disc disease.  After review of the claims file to include service treatment records and VA and private medical records, and in consideration of the Veteran's lay statements, the examiner opined that it was less likely as not that the Veteran's diagnosed lumbar spine disability was the result of his active service.  The examiner's rationale was that service treatment records showed that the inservice injury was a muscle spasm, and as such was unlikely to leave long term residuals.  The examiner additionally noted that the Veteran's report of medical examination at discharge from active service was negative for back pain.  See July 2011 VA Examination for Spine.

A June 2015 VA examination confirmed that the Veteran's complaints of back pain had been diagnosed, and that there were no non-diagnosed back disorders.  See June 2015 VA DBQ Examination for Non-Degenerative Arthritis, p. 3.

Given the diagnoses of lower back disorders in 2011 and 2015, the Board remanded the Veteran's claim in May 2017 to obtain an opinion as to the etiology of his diagnosed lower back disorder.

An October 2017 VA examination for back reflects that the Veteran is diagnosed with degenerative disc disease of the lumbar spine, with a date of onset in 2002.  The report shows that the examiner reviewed the entire claims file in addition to examining the Veteran, and that the examiner considered the Veteran's reported history of lower back injury, and of the duties of his work as a mechanic in 1990-1991, which involved heavy lifting.  The examiner opined that the Veteran's lumbar spine condition was less likely than not incurred in or caused by any inservice injury, even or illness.  After documenting a detailed review of the Veteran's claims file, to include service treatment records, private and VA treatment records, the examiner, a medical doctor, provided the following rationale for her opinion:

I have taken into account the [V]eteran[']s work duty as a truck mechanic, also lay statements and October 2016 [B]oard hearing transcripts, also the VA treatment records to date.  [T]he [V]eteran reports he hurt his lower back in the 1990-1991 deployment, however, the treatment records are negative for any lower back injury and he completed his assignment and separation physical is negative for this.  [H]e was seen in 1987 for acute low back pain, that was self limiting and not a chronic condition.  [V]a records from 1999 are negative for a low back condition.  He was found to have degenerative disc in 2002.  [T]he [V]eteran also had an occupation operating and repairing industrial cranes post military for many years.  [T]herefore, it is less likely as not for the [V]eteran['s] lower back condition to be due to or incurred during military service.

See October 2107 VA DBQ Medical Opinion, p. 2-3.  The Board finds the VA examiner's opinion to be of probative value, notwithstanding the examiner's statement that service treatment records are negative for findings of a lower back condition during service.  Rather, the Board finds that, in this case, the examiner's rationale is not entirely based on the lack of such findings but is based on a totality of the record, including negative and positive findings.  For example, she noted that the Veteran was seen in 1987 for complaints of lower back pain, and that possible muscle spasm was assessed.  This occurred between the Veteran's first and second periods of active duty.  In addition, she also noted that the Veteran reported in 1999 that he operates and repairs industrial cranes, had complained of neck pain and was negative for lower back condition.  Thus, the examiner's report shows a close review of the entire record, demonstrating that she took note of the Veteran's complaints throughout, considered his lay statements as to how and when he injured his lower back, considered his duties as a mechanic during his SWA service, and considered his testimony before the Board as well as his lower back injury between periods of active service, the lack of complaints and findings of back injury on medical examination at discharge from his periods of active duty and at entrance to National Guard duty and his second period of active service.  See April 1971, September 1976, October 1990, June 1991.  As such, the Board finds that the examiner's opinion is based on the entire record and not solely on the absence of findings in the service treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There are no other opinions, medical evidence, or medical statements tending to show that the Veteran's lumbar spine degenerative disc disease is in any way etiologically related to his active military service, or that the Veteran was diagnosed with lumbar spine arthritis to a compensable degree within the presumptive period provided under the regulations.

The Veteran has asserted that he injured his lower back during active service in 1990-1991 when working as a mechanic in SWA, and that he has experienced lower back pain from that time to the present.  The Veteran is competent to report his symptoms of lower back pain.  See Layno, supra;  see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence to suggest, nor has the Veteran or his representative argued, that the Veteran has the medical expertise to present a medical opinion as to the etiology of his diagnosed degenerative disc disease of the lumbar spine, which is the specific matter at issue in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 (Fed. Cir. 2007).

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's degenerative disc disease of the lumbar spine is etiologically related to his active service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  





ORDER

Entitlement to service connection for a lower back disorder, including as the result of an undiagnosed illness, is denied.


REMAND

In June 2017, the examiner who conducted the March 2016 VA examination offered an addendum concerning the right shoulder.  After again stating that the entire claims file had been reviewed in conjunction with examination of the Veteran, the examiner stated that concerning the right shoulder, the opinion was that the condition was at least as likely as not incurred in or caused by the Veteran's active service.  See June 2017 VA DBQ Medical Opinion, p. 2.  The examiner explained, in part, that service medical treatment records showed complaints of left shoulder pain and a diagnosis of left shoulder bursitis in 1991.  In 1993, VA treatment records show complaints of pain in his neck and weakness in both shoulders.  The examiner then stated:

There is no complaints of R shoulder pain in or during service or after separating from service.  There is no complaints of any shoulder or neck pain during 4/1969-4/1971.  Therefore, it is AT LEAST AS LIKELY that the [V]eteran's L shoulder pain and neck pain incurred in or caused by during military service.

This opinion is confusing and appears to not answer the question posed.  Accordingly a remand is necessary.

The Board requested clarification of the 2016 opinion concerning the claimed CFS, and the examiner's opinion that the Veteran had not been diagnosed with CFS.  No rationale was provided for the opinion, and the examiner had not indicated whether the record showed symptoms of fatigue that could be considered signs and symptoms of an undiagnosed illness.  However, such clarification was not provided in the June 2017 VA examination.  Moreover, the examiner did not address the Veteran's newly diagnosed heart condition, which had required placement of a pacemaker, as the Board specifically requested.

Accordingly, these claims must be remanded to correct these deficits under Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the June 2017 VA examination for CFS.  The examiner is asked to consider the Veteran's newly diagnosed heart condition requirement placement of a pacemaker.  The claims folder, to include this remand, the May 2017 remand, and the October 2016 Board hearing transcript must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The Veteran should be scheduled for another examination if determined necessary by the examiner.

The examiner is asked to address whether it is at least as likely as not that:

a) the Veteran manifests CFS that is related to either of the Veteran's periods of active military service, 
b) the Veteran manifests symptoms of fatigue as part of an undiagnosed disability that are related to, or began during, his active military service in SWA (October 1990 to June 1991).
c) If the Veteran's symptoms are attributed to a known clinical diagnosis or is a disability pattern with a clear and specific etiology, the examiner should explain what the diagnosis/etiology is and whether it is at least as likely as not that it is related to his service.
d) The examiner should also address whether any fatigue is related to his diagnosed heart disorder.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

2. Return the claims file for an addendum on the right shoulder.  The claims folder, to include this remand and October 2016 Board hearing transcripts, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The Veteran should be scheduled for another VA examination only if determined necessary by the examiner.

The examiner is asked to address whether it is at least as likely as not that the Veteran's current right shoulder disability is related to, or began during, his military service (April 1969 to April 1971 and September 1990 to July 1991).

The examiner should specifically address the impact of the Veteran's work duties as he described in his October 2016 hearing before the Board.  A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

3. After all of the above development is completed and any other development that may be warranted, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


